        Case 2:20-cv-03649-PBT Document 23-2 Filed 11/25/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,                              Case No. 20-cv-03649-PBT

                     Plaintiff,
v.

JOSEPH T. MASRUD.

                    Defendant.


                                             ORDER

       AND NOW, this _____ day of December, 2020, upon consideration of Plaintiff

Polysciences, Inc.’s (“Plaintiff” or “Polysciences”) Motion to Compel Discovery and

Memorandum in Support, and having reviewed any response by Defendant Joseph T. Masrud

(“Masrud” or “Defendant”) and any reply by Plaintiff, and the documents and exhibits annexed

thereto, it is hereby ORDERED that Polysciences’ Motion to Compel is GRANTED. Masrud shall

provide full and complete answers, without objection, to Interrogatory Nos. 7 and 10 to

Polysciences within 14 days of this Order. Masrud shall serve on Polysciences all non-privileged

documents, without objection, responsive to Request for Production Nos. 2, 4, 5, 13, 15, and 19,

and a privilege log for all documents withheld for privilege, within 21 days of this Order.

                                                     BY THE COURT:



                                                     PETRESE B. TUCKER, U.S.D.J.
